Russell Eugene Galer II v. Warden Terry
















IN THE
TENTH COURT OF APPEALS
 

No. 10-01-112-CV

     RUSSELL EUGENE GALER, II,
                                                                              Appellant
     v.

     WARDEN TERRY,
                                                                              Appellee
 

From the 87th District Court
Freestone County, Texas
Trial Court # 01-069-B
                                                                                                                

MEMORANDUM OPINION ON REHEARING
                                                                                                                

      Russell Eugene Galer filed what has been construed as a notice of appeal from an order
dismissing his cause of action as frivolous under Chapter Fourteen of the Texas Civil Practice and
Remedies Code.  The clerk’s record was filed in April of 2001.  The time for filing Galer’s brief
passed, and we notified him that this case would be dismissed for want of prosecution unless he
filed a brief or otherwise showed grounds to continue the appeal.  Tex. R. App. P. 38.8(a)(1).  We
did not receive a timely response.
      On October 31, 2001, we dismissed Galer’s appeal for want of prosecution.  Id.  We stated
that we had received no communication from Galer.  This statement was not accurate.  On October
8, 2001, we received Galer’s brief entitled “CIVIL ACTION BROUGHT SUBSEQUENT TO
CHAPTER 14. TEXAS CIVIL PRACTICE AND REMEDIES CODE. LAWSUITS BY
PRISONERS” and another document with a caption “step 2 Grievance.”
  We have now received
a motion for rehearing of our opinion dismissing this appeal.  Galer’s motion for rehearing is
granted and our October 31, 2001, opinion dismissing this appeal for want of prosecution is
hereby withdrawn.
      The ordinary briefing schedule is applicable, provided however, that the date of this opinion
shall be considered the date of filing of the appellant’s brief.
 
                                                                         PER CURIAM

Before Chief Justice Davis,
      Justice Vance, and
      Justice Gray
Opinion dismissing case withdrawn
Opinion delivered and filed December 12, 2001
Do not publish 
[CV06]